Title: To Thomas Jefferson from Katherine Sprowle Douglas, 30 July 1785
From: Douglas, Katherine Sprowle
To: Jefferson, Thomas



Sir
London, July 30th. 1785

I was Honor’d with your obliging favor of the 5th. the Contéents of which truely Animates me! The enlivning Hopes of Restitution of that property I am Conscious we have not in your Just Discrimination forfeited. Mr. Sproule never took any active or Sinester Part against the American Interest. On the Contra He was their most sincere freind which the Copies of the Letters I troubled you with will evince, and the Sacrefice of His Life, a melancholy Confirmation! My poor Infatuated Son had neither merite, nor Demerite att His unthinking time of Life! Under Sixteen He had a Comission Cram’d down His Throat by the Lawless Govr. Dunmore. The fatal Night before the Mad attempt of the great Bridge, Totaly unknown to Mr. Sproule or me, He was thank God taken prisoner, kept for two years upon Parole which I flatter myself he did no Discreditt to till He was Exchanged. When he came here He was offer’d a Company of Foot by Lord George Germain which he Nobly Refus’d, and said He had one fatal Night Carried arms against the Americans but never woud again. He was also Sollicited by Dunmore to go with him when He went in 1781 on His more than Quixot scheme of Retaking Possession of the govrment of Virginia, which he refus’d and went to Scotland where he has since Lived frugaly and Peacably Longing for the Now Happy æra of being again united with the American States to Rejoin them. As for myself, I shall leave to the Virginians to witness to the Resolute Part I acted, tho sorrounded by the Fleet and army Headed by the mad, Blood Thirsty Governor who att Last sent me Here as an Enemy to the British Goverment.  I never doubted being Honord with an appartment in the Tower as the reward of my Demerites. When an old freind of mine Procur’d me a Pension of £150 ⅌ annum for the support of my seven smal Children, he manfully struck me off the List as a Traitor to my Country. How they and I have struggled on since Heaven only knows as we have never yet been able to Touch a farthing of the scaterd Remains of Mr. Sproule’s mangled fortune. But now I flatter myself the Justice and Clemency of the States will Restore the Price of the Lands sold which [by] the Inclosd Advertisment from the april Virginia News paper youll see your Conjectures were well founded. I therefore worthy Sir Intreat your Influence with the assembly you once so wisely Govern’d for that urgently wishd for Retribution. If you think my Personal Presence in Virginia woud in any measure Facilatate that desirable End I am willing and ready to Enconter every Danger which past the meridian of Life may be Judg’d Terribble By the weak Timid Deffenceless Sex: But where Justice to, and the Interest of my Dear Helpless Children is Concern’d I will Brave all Difficulties By again Returning to a place ever Rever’d as the Land of Promise to Sir your most obedt. Sert.,

K. Sproule

If you honor me with answer throu the medium of Mr. Adams, I will esteem as a Particular favor.

